Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 September 2022 have been fully considered but they are not persuasive.
On page 2 of the Remarks, the Applicants state, “The Examiner stated that Murase fails to disclose the feature “the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode”. The Examiner asserted that Xu discloses this feature in FIGS. 1 and 7, and claims 1 and 14 would have been obvious to one of ordinary skill in the art because “a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art”, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”.
However, the Examiner provided no explanation or evidence to show how the combination of the two references, Murase and Xu, is supposed to work. The Examiner also did not provide any proposed modification, e.g., how one of ordinary skill in the art would have modified the structure in Murase based on the teachings of Xu to arrive at the claims of the present application. Furthermore, the Examiner did not provide explanation or evidence as to why it would have been obvious to have made the proposed modification.”
The Examiner respectfully disagrees with these assertions. Murase teaches all the elements of claim 1 minus “the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode”. Instead, Murase teaches the dielectric layer has an upper surface that is substantially coplanar with the top surface of the second electrode (109). 
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Xu is brought in to teach the missing limitation of “the dielectric layer (26, 28) has an upper surface that is substantially coplanar with the top surface of the first electrode (22)”.
Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murase, and further in view of Xu (US Pub. No.: 2003/0071255).

Re Claim 1, Murase discloses in Figs. 4A-4D, Fig. 9 and Figs. 10A-10C [0160]-[0166] and [0224]-[0237], a memory device comprising:
a first electrode (107) having tapered sides and a top surface, wherein the tapered sides taper towards each other as they meet the top surface;
a dielectric layer (112) disposed on and conforming to the tapered sides of the first electrode;
a resistive layer (108) in contact with the top surface of the first electrode and the dielectric layer; and
a second electrode (109) disposed on the resistive layer.
Murase fails to disclose:
the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode.

However, Xu discloses in Figs. 1 and 7:
a dielectric layer (26, 28) has an upper surface that is substantially coplanar with a top surface of a first electrode (22) [0028]-[0032].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).



Re Claim 3, Murase discloses, wherein the resistive layer has a substantially planar upper surface.

Re Claim 4, Murase discoses, further comprising:
a first interconnect structure (106) arranged below and being connected to the first electrode; and 
a second interconnect structure (115) arranged above and being connected to the second electrode.

Re Claim 5, Murase discloses, wherein the second interconnect structure straddles across the first interconnect structure.

Re Claim 6. Murase discloses, wherein the resistive layer and the second electrode extend laterally to straddle across the first interconnect structure.

Re Claim 7, Murase discloses, wherein the top surface of the first electrode has a smaller area than a bottom surface of the first electrode.

Re Claims 8, 9 and 11, Murase fails to disclose:
wherein the first electrode is a frustum with an elliptical base.
wherein the first electrode has a frusto-conical geometry.
wherein the first electrode has a frusto-pyramidal geometry.


However, it would have been an obvious matter of design choice to have a different geometry (or shape) for the first electrode, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 

Re Claim 10, Murase discloses, wherein the first electrode is a frustum with a polygonal base.

Re Claim 12, Murase discloses, wherein the first electrode has a trapezoidal cross sectional shape.

Re Claim 13, Murase discloses, wherein the top surface of the first electrode is substantially planar.

Re Claim 14, Murase discloses in Figs. 4A-4D, Fig. 9 and Figs. 10A-10C [0160]-[0166] and [0224]-[0237], a method of forming a memory device comprising: 
forming a first electrode (107) having tapered sides and a top surface, wherein the tapered sides taper towards each other as they meet the top surface; 
forming a dielectric layer (112) on and conforming to the tapered sides of the first electrode; 
forming a resistive layer (108) to contact the top surface of the first electrode and the dielectric layer; and 
forming a second electrode (109) on the resistive layer. 
Murase fails to disclose:
the dielectric layer has an upper surface that is substantially coplanar with the top surface of the first electrode.

However, Xu discloses in Figs. 1 and 7:
a dielectric layer (26, 28) has an upper surface that is substantially coplanar with a top surface of a first electrode (22) [0028]-[0032].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 15, Murase as modified by Xu discloses in Figs. 5 and 7, wherein the forming of the dielectric layer further comprises: 
depositing the dielectric layer (26, 28) to cover the top surface of the first electrode (22);
planarizing the upper surface of the dielectric layer to expose the top surface of the first electrode.





Re Claim 16, Murase discloses, further comprising: 
providing an inter-metal dielectric region (105) comprising a first interconnect structure (106) before forming the first electrode; and forming a second interconnect structure (115) on the second electrode.

Re Claim 17, Murase discloses, wherein the forming of the first electrode further comprises: depositing a conductive material (107’) on the inter-metal dielectric region and the first interconnect structure; and patterning the conductive material to form the tapered sides of the first electrode, wherein the first electrode has a bottom surface that contacts the first interconnect structure.

Re Claims 18, Murase fails to disclose:
wherein the deposition of the dielectric layer includes an atomic layer deposition process.
However, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. ALD, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 19, Murase discloses:
wherein the deposition of the dielectric layer includes a chemical vapor deposition process [0232]-[0233].



Re Claim 20, Murase as modified by Xu discloses:
wherein the planarization of the upper surface of the dielectric layer include performing a chemical mechanical planarization process [0033].

Re Claim 21, Murase discloses, wherein the resistive layer is in contact with the upper surface of the dielectric layer.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816